NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2306-15T1
EUGENE BERTA,

        Appellant,

v.

NEW JERSEY STATE PAROLE BOARD,

     Respondent.
_________________________________

              Argued September 27, 2017 – Decided October 26, 2017

              Before Judges Fuentes and Manahan.

              On appeal from New Jersey State Parole Board.

              Eric J. Marcy argued the cause for appellant
              (Wilentz, Goldman & Spitzer, PA, attorneys;
              Mr. Marcy, of counsel and on the brief).

              Gregory R. Bueno, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney; Lisa
              A. Puglisi, Assistant Attorney General, of
              counsel; Mr. Bueno, on the brief).

PER CURIAM

        Eugene    Berta,   incarcerated      at   East   Jersey   State   Prison,

appeals from a final agency decision of the New Jersey State Parole

Board (Board), affirming the Board panels' decisions denying him
parole and imposing a 120-month future eligibility term (FET).            We

affirm.

      In August 1983, Berta was indicted for murder, N.J.S.A. 2C:11-

3 (count one), and second-degree possession of a firearm for an

unlawful purpose, N.J.S.A. 2C:39-4(a) (count two).       The indictment

arose from the July 16, 1983 discovery of the victim's partially

decomposed body in the bathtub of her home in Metuchen. An autopsy

revealed that the victim died from a gunshot to the back of her

head.     State v. Berta, Docket No. A-1909-12 (App. Div. June 5,

2014), cert. denied, 221 N.J. 220 (2015).           An investigation

eventually led to Berta's arrest, the victim's paramour, who was

married and was also carrying on affairs with other women.           Berta

entered a plea of not guilty.         After a three-week jury trial,

Berta was convicted as charged.         In December 1984, Berta was

sentenced to life imprisonment with a thirty-year period of parole

ineligibility.

      Berta attained eligibility for parole on September 24, 2014.

Predicated upon that parole status, a hearing officer referred the

matter to a two-member panel for review.

      After consideration of Berta's eligibility status, on March

26, 2015, the two-member panel denied Berta parole and referred

the matter to a three-member panel to establish a FET outside of

the     presumptive   schedule.       The   two-member    panel      cited

                                  2                               A-2306-15T1
institutional infractions.        The panel noted that although Berta's

last infraction was in October 2002, he had a number of earlier

infractions.      The panel further noted that there was insufficient

problem resolution by Berta, specifically, his lack of insight

into his criminal behavior, his denial of committing the crime,

and his minimization of his conduct.              In support of the panel's

determination, it attached addenda, which included a confidential

psychological report.

       In rendering its decision, the panel also considered Berta's

interview, documentation in his case file, and the confidential

material      report   filed.     The    panel    found      mitigating   factors

including: no prior criminal record or minimal criminal record;

participation in programs specific to behavior; participation in

institutional programs; average to above average institutional

reports;      institutional     adjustment       has    been   favorable,     last

infraction in October 2002; and risk assessment evaluation, "10

LSI-R" (Level of Service Inventory-Revised).                 The panel suggested

Berta participate in behavior modification, one-to-one counseling,

and institutional programs geared toward criminal behavior.

       On June 10, 2015, a three-member panel considered Berta's

case.    Three months later, in an eight-page written decision based

upon    the   two-member   panel's      findings,      the   three-member    panel



                                         3                                A-2306-15T1
imposed   a    120-month   FET.1    A   confidential   addendum   was   also

attached to the notice of decision.

     Berta appealed the three-member panel's decision to the full

Board.    Upon review, the full Board issued a notice of final

decision affirming the decision to deny parole and establish a

120-month FET.      This appeal followed.2

     Berta raises the following arguments on appeal:

                                   POINT I

              THE PAROLE BOARD SUMMARILY AND ARBITRARILY
              DISMISSES    OVERWHELMING     EVIDENCE    THAT
              PLAINTIFF EUGENE BERTA WILL NOT COMMIT ANOTHER
              CRIME IF RELEASED ON PAROLE.

                                   POINT II

              THE BOARD'S FAILURE TO ASSESS PLAINTIFF'S
              SUITABILITY FOR PAROLE TO A RESIDENTIAL
              COMMUNITY TRANSITIONAL PROGRAM WAS ARBITRARY.



1
  A FET for an inmate serving a sentence for a crime committed on
or after to August 19, 1997, is not reduced by credits.       See
N.J.A.C. 10A:71-3.2(i); see also N.J.S.A. 30:4-123.56(b). For an
inmate who committed a crime prior to August 19, 1997, such as
Berta, the FET is, however, reduced by credits.     As a result,
Berta's parole eligibility is October 2, 2021. However, the Board
panel noted that if Berta's present work assignment and custody
status were to continue, his projected parole eligibility date
would be in January 2020.
2
  Thereafter, upon motion of the New Jersey State Parole Board, we
entered a consent protective order on May 23, 2016. The Board's
confidential appendix includes various psychological evaluations,
letters from the victim's family members, and confidential
addendums, all of which were reviewed when considering Berta for
parole.

                                        4                          A-2306-15T1
                           POINT III

         THE CATCH-22, THE ASSERTION OF INNOCENCE IN
         PAROLE CONSIDERATION – THE CONSEQUENCES OF
         FAILING TO ADMIT GUILT AT THE PAROLE HEARING.

                           POINT IV

         IT IS A VIOLATION OF DUE PROCESS TO 1) PARSE
         THE RECORD TO DENY PAROLE; 2) IGNORE
         PLAINTIFF'S    SUITABILITY    FOR    COMMUNITY
         RESIDENTIAL TRANSITIONAL PROGRAMS; 3) EXCLUDE
         DEPARTMENT   OF    CORRECTION    PSYCHOLOGICAL
         EVALUATIONS; AND 4) PERMIT THE SUPPRESSION OF
         RECOMMENDATIONS BY VOLUNTEERS.

Berta raises the following additional arguments on appeal under

one point heading:

                            POINT I

         THE BOARD EXCLUDED INFORMATION IT WAS REQUIRED
         TO CONSIDER, FOCUSED ENTIRELY ON THE FACTS OF
         THE ORIGINAL CRIME AND PLAINTIFF'S ASSERTION
         OF INNOCENCE, AND DISREGARDED COMPELLING
         POSITIVE INFORMATION REQUIRING A REMAND TO THE
         FULL BOARD[.]

              A.    Lip    Service    to    Having
              Acknowledged    the  Existence    of
              Mitigating Information is Not a
              Substitute     for    an      Honest
              Consideration and Evaluation of
              Compelling   Positive    Information
              that Supports Parole[.]

              B. The Failure to Obtain and Review
              the   Department    of   Correction
              Psychological Evaluation Violates
              N.J.A.C. 10A:71-3.11(b)4, 11, 13,
              and, at a Minimum, Requires a
              Reversal     and     Remand     for
              Consideration of Such Evaluations
              by the Full Board[.]

                               5                          A-2306-15T1
                 C. The Appellate Division Should
                 Confirm that Recommendations of
                 Staff and Volunteers Should Not Be
                 Suppressed — the Case Should be
                 Remanded for Consideration of the
                 Two   Recommendations  that   were
                 Withdrawn Under the Threat of
                 Dismissal[.]

                 D. The State Relies Heavily on the
                 Board's "Subjective Assessment of a
                 "Deeply Rooted Pathology" Which,
                 Under This Record, is a "Gut
                 Feeling" that is Insufficient to
                 Deny Parole[.]

                 E. The Board's Actions in Submitting
                 an Incomplete Record . . . [.]

     The     scope    of     appellate   review   of     final   decisions    of

administrative agencies is limited.            In re Stallworth, 208 N.J.

182, 194 (2011).       We do not disturb decisions of the Board, like

those   of    other        administrative    agencies,     unless   they     are

"arbitrary, capricious or unreasonable or [are] not supported by

substantial credible evidence in the record as a whole."                   Henry

v. Rahway State Prison, 81 N.J. 571, 580 (1980) (citing Campbell

v. Dep't of Civil Serv., 39 N.J. 556, 562 (1963)); see also

Trantino v. N.J. State Parole Bd., 166 N.J. 113, 192 (2001)

(Trantino VI).        We will set aside an agency decision only "if

there exists in the reviewing mind a definite conviction that the

determination below went so far wide of the mark that a mistake

must have been made."         N.J. State Parole Bd. v. Cestari, 224 N.J.


                                         6                            A-2306-15T1
Super. 534, 547 (App. Div.) (quoting 613 Corp. v. N.J., Div. of

State Lottery, 210 N.J. Super. 485, 495 (App. Div. 1986), certif.

denied, 111 N.J. 649 (1988).

     Berta argues that the Board failed to specifically discuss

and analyze the weight accorded to each factor, including Berta's

parole    plan,    employment       and       volunteer      history     prior    to

incarceration     and    during    incarceration,         and    participation    in

educational and rehabilitate programs.             We disagree.

     The Supreme Court has held that the Board's "decisions are

highly 'individualized discretionary appraisals.'"                   Trantino VI,

supra, 166 N.J. at 173.           "Accordingly, the Board 'has broad but

not unlimited discretionary powers,' and its determinations 'are

always judicially reviewable for arbitrariness.'"                  Ibid. (quoting

Monks v. N.J. State Parole Board, 62 N.J. 348, 359 (1973).                       The

Board's decisions "depend[] on an amalgam of elements, some of

which    are   factual   but   many    of      which   are      purely   subjective

appraisals by the Board members based upon their experience with

the difficult and sensitive task of evaluating the advisability

of parole release."       Greenholtz v. Inmates of Neb. Penal & Corr.

Complex, 442 U.S. 1, 10, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668,

677 (1979).     As the Court observed, parole boards should focus on

"what a man is and what he may become rather than simply what he

has done."     Ibid. (citation omitted).

                                          7                                A-2306-15T1
     If the crime for which an inmate is incarcerated occurred

before August 19, 1997, "the Board panel shall determine whether

. . . by a preponderance of the evidence . . . there is a

substantial likelihood that the inmate will commit a crime under

the laws of the State of New Jersey if released on parole."

N.J.A.C. 10A:71-3.10(a).3   Thus, when an inmate becomes eligible

for parole, there is a "presumption in favor of parole," In re

Trantino Parole Application, 89 N.J. 347, 356 (1982) (Trantino

II), and the burden is on "the State to prove that the prisoner

is a recidivist and should not be released."   Trantino VI, supra,

166 N.J. at 172 (quoting N.J. State Parole Bd. v. Byrne, 93 N.J.

192, 205 (1983)).

     This is a "highly predictive" determination, Thompson v. N.J.

State Parole Bd., 210 N.J. Super. 107, 115 (App. Div. 1986)

(quoting Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 368, 359

(1973)), which must take into account "the aggregate of all of the

factors which may have any pertinence."   Beckworth, supra, 62 N.J.

at 360.



3
 Parole decisions for inmates who are serving sentences for crimes
committed before August 18, 1997, are governed by the parole
standards set forth in N.J.S.A. 30:4-123.53(a) prior to the
amendment, whereas parole decisions made for those serving
sentences for crimes committed after that date are governed by the
revisions to that statute. Williams v. N.J. State Parole Bd., 336
N.J. Super. 1, 7 (App. Div.), certif. denied, 165 N.J. 523 (2000).

                                8                          A-2306-15T1
      N.J.A.C. 10A:71-3.11(b) (1) to (23) contains a non-exhaustive

list of factors that the Board may consider in determining whether

an inmate should be released on parole.                Among the pertinent

factors    are   "[s]tatements    by   the    inmate   reflecting     on    the

likelihood that he or she will commit another crime; the failure

to cooperate in his or her own rehabilitation; or the reasonable

expectation that he or she will violate conditions of parole[]"

as well as "any other factors deemed relevant[.]"             Ibid.     "[T]he

Board [must] focus its attention squarely on the likelihood of

recidivism."     McGowan v. N.J. State Parole Bd., 347 N.J. Super.

544, 565 (App. Div. 2002).

      Upon review of the record, we find the applicable factors

were taken into account in reaching the decisions, as evidenced

by   the   two-member   panel's   notice     of   decision,   addendum,     and

confidential addendum, as well as the three-member panel's notice

of decision, addendum, and confidential addendum.              The addendum

to the two-member panel's decision offers noteworthy insight and

is provided in full:

                 The crime in this case was the product
            of   a    toxically    manipulative   criminal
            personality. Inmate Berta's manipulation of
            his wife, the victim and at least one other
            woman resulted in the cold[-]hearted execution
            of a girlfriend[.]    After shooting her with
            her own handgun, he simply left her body in
            her own bathtub and he left on a vacation with
            another lover — using the tickets purchased

                                       9                              A-2306-15T1
by the deceased. His wife and children stayed
in New Jersey.    Trial testimony showed that
[the victim] was murdered on July 8, 1983.
Her body was discovered on July 16[,] after
her parents became concerned when she didn’t
appear to have returned from the planned
vacation. The body was in an advanced state
of decomposition.

     Evidently, [i]nmate Berta's relationship
with [the victim] had become strained after
he had not sought a divorce from his wife. On
the same day of the murder, [i]nmate Berta
left   for   the    vacation    with   [another
girlfriend,    P.B.].       The    Pre-Sentence
Investigation Report (PSI) summarized some of
the testimony from trial as follows:

          [P.B.] . . . testified that
     when she and [Berta] were at the
     Northwoods    Motel    in    Barnum,
     Minnesota on the night of [July 9,
     1983, Berta] produced a handgun.
     She stated she did not see where the
     gun came from and when she asked
     [Berta what he] was doing with the
     gun, he told her that he always
     carried it with him.      She stated
     that she did not see the gun the
     remainder of the trip. [P.B] also
     testified that on the way to the
     airport [Berta] asked her, "Do you
     love me?" She replied in the
     affirmative. He then asked her, "Do
     you believe that I love you?" She
     replied in the negative.     [Berta]
     then stated, "You better, I just
     killed [three] people, I'll blow
     your God damn brains out." [Berta]
     also told [P.B.] that she did not
     have to worry about the victim as
     she was completely out of the
     picture. It was also learned that
     the victim had given [Berta] $5000


                     10                           A-2306-15T1
     on [June 24, 1983,] and     another
     $5000 on [July 7, 1983].

     While all of this lethal drama was taking
place, [i]nmate Berta had a responsible job,
a wife and children.      He had never been
convicted of any other crimes and he may have
appeared to all of the world to be a normal,
successful husband and father and a low risk
for criminal activity.    The profound nature
of his many manipulations and the cold-blooded
nature of his execution of [the victim] tell
quite a different story.

     Inmate Berta's superficial success on the
street is mirrored in his seeming success
during his incarceration. In prison, he has
taken many programs and has a low Level of
Service Inventory-Revised (LSI-R) score of
[ten]. For many inmates, such a record would
be a very good sign of growth.      However, a
closer examination of [i]nmate Berta's prison
programs reveals a mixed picture. He did take
Anger Management, AA, Houses of Healing and
has sought to enter Palliative Care Program
and, more recently, Focus on the Victim. The
bulk of his completed programs, however, have
been directed at academic or vocational
interests — Building Trades, Culinary Acts,
Masonry, U.S. History, Employment Readiness,
Civil Rights, Urban American History, and
Introduction to Sociology.     Inmate Berta's
challenge is not so much in finding a job.
His challenge is in overcoming the truly
malignant   aspects   of   his    manipulative
personality.

     Moreover, his Low LSI-R score is more a
reflection of his work history on the streets,
his age and certain other relatively static
factors. In fact, it is likely that he would
have similarly low score if he had taken the
test on the day before his brutal crime. The
panel finds and assigns less weight to the


                     11                          A-2306-15T1
LSI-R score and to some of his programs as it
does to the current nature of his personality.

     During his hearing, [i]nmate Berta flatly
denied committing the murder. Instead, in a
carefully worded statement, he stated[,]
"[Programs] have given me insight into my
prior   behavior   which   resulted  in   [the
victim's] murder."    I accept responsibility
for that behavior and for the death of [the
victim]."     When pressed to explain what
actions led to the victim's murder, he said:
"Well, I was married as you know. I was having
an affair with her and seeing another woman
besides and I was aware of the fact that my
wife did not appreciate me living the
lifestyle that I was leading and I continued
to do it anyway, not really caring at that
time about how anybody felt."

     When asked if he was implying that his
then wife arranged for [the victim's] murder,
[i]nmate Berta said: "I'm suggesting based on
the evidence that was brought up during my
trial, during the investigation, and since
then, that she might have had some involvement
in it. Yes."

     The [p]anel carefully reviewed various
statements that were made by [i]nmate Berta
over   time   about  the   murder   and   his
involvement. Clearly, his wife was the victim
of an unfaithful, abusive and extremely
manipulative husband. His recent denials and
the attempt to shift blame to his wife are as
chilling as they are disgusting.        These
statements are inconsistent with the weight
of the evidence at trial and they are even
inconsistent with each other.

     It is often difficult for a panel to
assess   an  offender's   personality  today
compared with whom he or she was at the time
of a long-ago crime.    With [i]nmate Berta,
there is no such difficulty. The panel finds

                     12                          A-2306-15T1
              that [i]nmate Berta is as deeply possessed of
              criminal thinking and the compulsion to
              manipulate as he was when he ended the life
              of a young woman who loved him.     The Panel
              finds that his is a deeply rooted pathology
              that is not mitigated by the programs he has
              taken, or the fact that he has a low LSI-R
              score.    The [p]anel finds that he is a
              dangerous individual and that there is a
              substantial likelihood that he would commit
              another crime if released on parole.

Within the confidential addendum, the Board also referenced and

considered the psychologist report.

      Contrary to Berta's assertions, the Board considered all

applicable     mitigating       factors,      including   his     achievement   and

maintenance      of       minimum   custody     status,     and    his   favorable

institutional         adjustment,    his      last   infraction      having     been

committed in 2002.          Yet, the Board found these mitigating factors,

on balance, were outweighed by other factors.                   Berta's low LSI-R

was specifically found to be less consequential than Berta's

psychopathic and manipulative disposition.                As such, the Board was

well within its discretion to conclude there existed a substantial

likelihood that Berta would commit a crime if released.

      In the Board's assessment of Berta's likely future behavior,

it   relied    on     a    "subjective     appraisal"     predicated     upon    its

experience in parole-release decisions.               The Board's decision to

grant or deny parole requires a careful review of data gathered

from various sources to create a rational basis from which it can

                                         13                               A-2306-15T1
make an informed prediction of an inmate’s future behavior.              This

decision-making process is inherently fraught with subjectivity.

We thus accord the Board broad discretion.                Puchalski v. N.J.

State Parole Bd., 104 N.J. Super. 294, 300 (App. Div.), aff'd, 55

N.J. 113 (1969), cert. denied, 398 U.S. 938, 90 S. Ct. 1841, 26

L. Ed. 2d 270 (1970).

      In sum, after our independent review of the record, we are

satisfied that the Board's decision was supported by sufficient,

credible facts in the record, including the Board's confidential

appendices.    See Greenholtz, supra, 442 U.S. at 9-10, 99 S. Ct.

at 2105, 60 L. Ed. 2d at 677.            The Board assessed the relevant

factors, fully documented, and supported its decision pursuant to

N.J.A.C. 10A:71-318(f).         In light of the Board's assessment of

Berta, and mindful that we "must give 'due regard' to the ability

of   the   factfinder"   with    expertise    in   this    field   to   judge

credibility, T.H. v. Div. of Developmental Disabilities, 381 N.J.

Super. 366, 381-82 (App. Div. 2005), rev'd on other grounds, 189

N.J. 478 (2007), we conclude that the decision was not arbitrary

or capricious.

      Berta also contends that the Board's imposition of a FET

outside of the presumptive guideline was arbitrary, capricious,

and unreasonable.    We disagree.



                                    14                              A-2306-15T1
       An inmate serving a sentence for murder is ordinarily assigned

a twenty-seven month FET after a denial of parole.                N.J.A.C.

10A:71-3.21(a)(1).       The Board in its discretion may add or deduct

nine months to this FET.          N.J.A.C. 10A:71-3.21(c).    However, in

cases where an ordinary FET is "clearly inappropriate due to the

inmate's lack of satisfactory progress in reducing the likelihood

of future criminal behavior[,]" a three-member panel may impose a

FET in excess of administrative guidelines.              N.J.A.C. 10A:71-

3.21(d).      Further,    "[i]n    making   the   determination   that   the

establishment of a future parole eligibility date pursuant to (a)

or (b) and (c) above is clearly inappropriate, the three-member

panel shall consider the factors enumerated in N.J.A.C. 10A:71-

3.11."    N.J.A.C. 10A:71-3.21(d).4

       Appellate courts do not substitute their judgment for that

of the Board with respect to denial of parole or the setting of a

FET.     See Cestari, supra, 224 N.J. Super. at 547; see also In re

Polk License Revocation, 90 N.J. 550, 578 (1982).

       In this matter, the Board established a 120-month FET:

                 In establishing this [FET], the Board
            panel recognized that at the time of the

4
  Parenthetically, for an inmate who committed a crime prior to
August 19, 1997, such as Berta, the FET is reduced by credits. A
FET for an inmate serving a sentence for a crime committed on or
after to August 19, 1997 is not reduced by credits. See N.J.A.C.
10A:71-3.2(i); see also N.J.S.A. 30:4-123.56(b).


                                     15                            A-2306-15T1
          murder in this case, you had a clean criminal
          record and a very good work record, you were
          relatively well educated with a wife and
          children,   and    overall,    you   seemingly
          maintained an "outward appearance" of a
          normal,   successful   husband   and   father.
          However, the jury's verdict finding you guilty
          of the murder of [the victim] reveals your
          manipulation of your wife, the victim and at
          least one other woman resulting in the
          execution of your girlfriend[.] In assessing
          your present state of thinking at your
          hearing, the Board panel determined that,
          depending on your audience, your current
          version of the facts of the murder varies from
          outright denial, to mitigation of your actions
          leading up to the murder, to the suggestion
          of mere coincidence and supposition that your
          wife committed the murder, yet you accept
          responsibility for your "actions." Having the
          opportunity to assess your credibility, the
          Board panel finds that you have little to no
          credibility when it comes to questions that
          involve the murder or your personality and
          that you are as deeply possessed of criminal
          thinking and the likelihood to manipulate as
          you were when you ended the life of a young
          woman with whom you had a relationship. Your
          disposition of manipulation continued even
          after many years of incarceration, thus
          revealing a lack of satisfactory progress in
          reducing the likelihood of future criminal
          behavior.

     The Board enunciated specific reasons for the imposition of

a 120-month FET.   Particularly, the Board noted several reasons

for establishing a FET outside of the administrative guidelines.

This included Berta's overall institutional adjustment and his

insufficient problem resolution.    Although the Board noted that

Berta's last infraction occurred in 2002, and his seven infractions

                               16                          A-2306-15T1
were minor in nature, the Board found there was "evidence of an

inability or unwillingness to restrict [his] behavior to meet the

rules and requirements of incarceration."      Moreover, the Board

detailed its findings regarding Berta's lack of insight into his

violent behavior, denial of his crime, and minimization of his

conduct.

     Although the 120-month FET is lengthy, the Board's decision

was reached on sufficient credible evidence amply supported by the

record and well within the Board's broad discretion; the imposition

of a lengthier FET here is neither arbitrary nor capricious.     See

Trantino IV, supra, 154 N.J. at 24 (citing Brady v. Dep't of Pers.,

149 N.J. 244, 256 (1997).    See, e.g., McGowan, supra, 347 N.J.

Super. at 565 (upholding the establishment of a thirty-year FET).

See also Johnson v. Paparozzi, 219 F. Supp. 2d 635, 642-43 (D.N.J.

2002) (rejecting an inmate's argument that the setting of a 120-

month FET was unconstitutional where the panel complies with the

direction of N.J.A.C. 10A:71-3.21 and considers the twenty-three

factors enumerated in N.J.A.C. 10A:71-3.11).

     Additionally, pursuant to N.J.A.C. 10A:71-3.21(d)(4), the

Board provided a written statement of reasons for the establishment

of a FET differing from the presumptive guideline established in

N.J.A.C. 10A:71-3.21(a). While regard was also given to mitigating

factors, which the Board enumerated in its decision, based on

                               17                          A-2306-15T1
"sufficient credible evidence in the whole record," the balance

weighed in favor of denying parole and in fixing Berta's FET at

120 months.    See Cestari, supra, 154 N.J. Super at 547.

     Having reviewed the record in light of these well-settled

standards,    including    the    psychological   evaluation    and    other

materials     in   the   confidential      appendix,   we   conclude    that

appellant's arguments are without merit.           We are satisfied that

the Board considered the "aggregate of all pertinent factors,"

N.J.A.C. 10A:71-3.11(a).         The totality of the aggravating factors,

supported by the record, provided the Board with sufficient bases

to deny parole and impose the FET.           N.J.A.C. 10A:71-3.21(d). In

sum, the Board's decision is entitled to our deference.

     Affirmed.




                                      18                          A-2306-15T1